Citation Nr: 0708033	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in 
the RO rating decision of November 1983 that denied service 
connection for cause of the veteran's death.

2.  Entitlement to an effective date earlier than December 2, 
2003, for an award of Dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1952.  The veteran died in December 1982.  The appellant is 
his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions the Department of Veterans 
Affairs (VA) Pittsburgh  Regional Office (RO), in which the 
RO awarded DIC benefits, effective from December 2, 2003.  
The appellant perfected an appeal with regard to the 
effective date assigned for the award of DIC benefits.  A 
videoconference hearing was held in March 2006 before the 
undersigned Veterans Law Judge

When this matter was previously before the Board, it was 
remanded in order to allow the RO an opportunity to 
adjudicate the appellant's related claim of clear and 
unmistakable error (CUE) in a November 1983 RO decision that 
denied service connection for cause of the veteran's death.  
In May 2006, the RO rendered a decision finding no CUE in the 
November 1983 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

Here, the Board notes that in May 2006, the RO rendered a 
decision finding that a clear and unmistakable error did not 
exist in a rating decision dated in November 1983 regarding 
entitlement to service connection for cause of the veteran's 
death.  In November 2006, the appellant's representative 
submitted a statement arguing that the November 1983 rating 
decision contained clear and unmistakable error.  The Board 
construes this statement as a notice of disagreement with 
regard to the May 2006 decision.  The RO, however, has not 
issued to the appellant a statement of the case with respect 
to this issue.  Inasmuch as the RO has not furnished the 
appellant a statement of the case that addresses the issue of 
CUE in the November 1983 rating decision, a remand is 
warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 
1997).

In addition, because a finding of CUE in a prior rating 
action could render moot the appellant's earlier effective 
date claim on appeal, the Board finds that the CUE claim is 
inextricably intertwined with this claim.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  Under these circumstances, the Board finds 
that these issues should be considered together, and thus a 
decision by the Board on the veteran's earlier effective date 
claim would now be premature.  See Huston v. Principi, 18 
Vet. App. 395 (2004); Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
  



Accordingly, the case is REMANDED for the following action:

The RO should furnish the appellant a 
statement of the case regarding her claim 
of clear and unmistakable error in the 
November 1983 rating decision, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the 
issues, in accordance with 38 C.F.R. 
§ 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



